Case 6:19-cv-00843-RRS-CBW Document 20 Filed 05/05/20 Page 1 of 1 PageID #: 134




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 W GLENN SOILEAU                                CIVIL ACTION NO. 19-cv-0843

 VERSUS                                         JUDGE SUMMERHAYS

 UNITED PROPERTY AND CASUALTY                   MAGISTRATE JUDGE
 INS. CO.                                       WHITEHURST


                                  JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, and

 considering the lack of objections filed, and concurring with the findings of the

 Magistrate Judge under the applicable law;

       IT IS ORDERED that the plaintiff’s Motion to Remand for Lack of Subject

 Matter Jurisdiction [Rec. Doc. 16], including the request for costs and attorney

 fees, is DENIED.

       THUS DONE AND SIGNED at Lafayette, Louisiana, this the 5th day of

 May, 2020.



                                         _________________________________
                                         UNITED STATES DISTRICT JUDGE
